       Case 2:19-cv-05217-SRB Document 69 Filed 11/25/20 Page 1 of 5



 1   JEFFREY BOSSERT CLARK
 2   Acting Assistant Attorney General
     DOUGLAS G. SMITH
 3   Deputy Assistant Attorney General, Civil Division
     JAMES G. TOUHEY, JR.
 4   Director, Torts Branch
 5   PHILIP D. MACWILLIAMS
     Trial Attorney
 6   THEODORE W. ATKINSON
 7   Trial Attorney
     U.S. Department of Justice
 8   Civil Division, Torts Branch
     Benjamin Franklin Station
 9   P.O. Box 888
10   Washington, D.C. 20044
     (202) 616-4285
11   phil.macwilliams@usdoj.gov
     theodore.atkinson@usdoj.gov
12
13   Attorneys for Defendant United States
14
                       IN THE UNITED STATES DISTRICT COURT
15
16                           FOR THE DISTRICT OF ARIZONA

17    C.M., on her own behalf and on behalf of        No. 2:19-cv-05217-SRB
      her minor child, B.M.; L.G., on her own
18
      behalf and on behalf of her minor child,        STATUS REPORT
19    B.G.; M.R., on her own behalf and on
      behalf of her minor child, J.R.; O.A., on
20    her own behalf and on behalf of her
21    minor child, L.A.; and V.C., on her own
      behalf and on behalf of her minor child,
22    G.A.,
23                        Plaintiffs,
24
      v.
25
      United States of America,
26
                          Defendant.
27
28

                                                  1
       Case 2:19-cv-05217-SRB Document 69 Filed 11/25/20 Page 2 of 5



 1           The United States respectfully submits this status report regarding the status of
 2   discovery of electronically-stored information (ESI) in this matter. 1 To date, the
 3   United States has made several productions to Plaintiffs of documents it has been able
 4   to gather and review pursuant to its discovery obligations under the Mandatory Initial

 5   Discovery Pilot Program (“MIDPP”). However, the ESI searches developed by the

 6   parties in accordance with MIDPP have resulted in a very high volume of ESI that has

 7   presented significant challenges to the United States, which it wishes to bring to the

 8   Court’s attention in this status report and to discuss with the Court in a conference.

 9           On August 17, 2020, the parties submitted a Joint Discovery Plan (ECF 60).
10   The Joint Discovery Plan sets forth several stages of discovery, in which certain
11   aspects of discovery are to occur.
12
             Stage 1 of the Joint Discovery Plan includes the review and production of ESI
13
     collected pursuant to ESI searches developed by the parties in accordance with
14   MIDPP. With respect to this ESI, the parties stated as follows in the Joint Discovery
15   Plan:
16
             Throughout this stage, the parties will communicate regarding the
17           status of ESI searches and productions. The parties will produce
18           ESI as expeditiously as possible on a rolling basis. The ESI
             searches currently being discussed by the parties involve
19           numerous search terms and dozens of custodians from multiple
             federal agencies, and at this point the amount of data to be
20           collected and reviewed pursuant to these searches is unknown, as
21           is the time reasonably necessary to perform the searches, reviews,
             and productions. As the ESI searches progress and greater insight
22           is gained into the amount of time necessary to complete the ESI
23           searches, reviews, and productions, the parties will confer as
             necessary if it is believed that the stages described herein need to
24           be extended.
25   ECF 60 at 9.
26
27
             1
            A Status Report also is being submitted in A.P.F. v. United States, Case No.
28   2:20-0065-SRB.

                                                 2
       Case 2:19-cv-05217-SRB Document 69 Filed 11/25/20 Page 3 of 5



 1          On August 25, 2020, the Court entered an order resolving certain
 2
     disagreements between the parties regarding the date range for ESI searches
 3
     and the inclusion of certain search strings, and ordered that substantially all of
 4
 5   the ESI production be complete by December 31, 2020. ECF 61. 2

 6          The ESI searches developed by the parties in accordance with MIDPP
 7
     consist of several dozen custodians from multiple Federal agencies and
 8
     fourteen multi-term search strings, with a date range spanning approximately
 9
10   seventeen (17) months. 3 To date, the ESI that the United States has collected

11   for review from the Department of Justice (DOJ), the Department of Homeland
12
     Security (DHS), U.S. Immigration and Customs Enforcement (ICE), and
13
     Customs and Border Protection (CBP) as a result of these ESI searches consists
14
15   of several hundred thousand documents totaling several million pages. A

16   substantial additional amount of ESI for review resulting from these searches is
17
     still expected. In addition, the parties are meeting and conferring regarding
18
     additional ESI searches for the Department of Health and Human Services
19
20   (HHS).

21          This volume of ESI has presented significant challenges to the above-
22
     mentioned agencies in their efforts to locate, collect, and transfer this ESI to
23
     the United States, and to the United States in its efforts to review said ESI.
24
25          2
              In A.P.F., the Court adopted this discovery plan, and allowed for some
26   supplemental policy-related discovery. See A.P.F. ECF 44, 56.
            3
              The ESI searches addressed herein are referred to as the “policy-level”
27   searches. In addition, the parties have developed pursuant to MIDPP several
     “plaintiff-specific” ESI searches aimed at locating relevant information specific to the
28   particular individuals who brought this suit.

                                                 3
       Case 2:19-cv-05217-SRB Document 69 Filed 11/25/20 Page 4 of 5



 1   The United States has expressed its position to Plaintiffs that this volume of
 2
     ESI is unduly burdensome and not proportional to the needs of the case.
 3
            The parties have engaged in discussions regarding ways to reduce the overall
 4
 5   volume of ESI, and the use of Technology Assisted Review (TAR) to facilitate the

 6   review of ESI. However, it is clear to the United States that a revised timeline that
 7
     allows significantly more time for the review and production of ESI is necessary.
 8
     Discussions among the parties regarding a plan and revised timeline for the review
 9
10   and production of ESI will continue, and the United States remains hopeful that the

11   parties will be able to agree on a plan. In the meantime, the United States believes
12
     that a conference with the Court to discuss these matters in more detail and to seek the
13
     Court’s guidance will be beneficial to this process. At the United States’ request, the
14
15   parties will place a call to chambers for the United States to request a conference.

16
17
     Dated: November 25, 2020                  Respectfully submitted,
18
                                               JEFFREY BOSSERT CLARK
19                                             Acting Assistant Attorney General
20                                             DOUGLAS G. SMITH
                                               Deputy Assistant Attorney General, Civil
21                                             Division
                                               JAMES G. TOUHEY, JR.
22
                                               Director, Torts Branch
23
                                               s/ Phil MacWilliams
24                                             PHILIP D. MACWILLIAMS
25                                             Trial Attorney
                                               D.C. Bar No. 482883
26                                             THEODORE W. ATKINSON
                                               Trial Attorney
27
                                               D.C. Bar No. 458963
28                                             E-mail: phil.macwilliams@usdoj.gov

                                                4
       Case 2:19-cv-05217-SRB Document 69 Filed 11/25/20 Page 5 of 5



 1                                             U.S. Department of Justice
 2                                             Civil Division, Torts Branch
                                               Benjamin Franklin Station, P.O. Box 888
 3                                             Washington, DC 20044
                                               Telephone: (202) 616-4285
 4
                                               Attorneys for the United States of America
 5
 6
                                CERTIFICATE OF SERVICE
 7
            I hereby certify that on November 25, 2020, I electronically transmitted the
 8
     attached document to the Clerk’s Office using the CM/ECF System for filing and
 9   transmittal of a Notice of Electronic Filing to all CM/ECF registrants.
10
     s/ Phil MacWilliams
11   PHILIP D. MACWILLIAMS
12   Attorney for United States of America

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                5
